President’s Letter Experience Matters Years of Bowl America Experience for Managers and Regional Managers 43 years 41 years 33 years 32 years 30 years 25 years 23 years 20 years 20 years 20 years 20 years 18 years 16 years 13 years 11 years 11 years 5 years 5 years 2 years 6months 5 months October 15, 2013 Dear Fellow Owners: I thought you would be interested in the number of years each Bowl America Center Manager and Regional Manager has been with the Company. We believe that experience is a great teacher when it comes to customer service. Do our conservative financial policies have an impact on employee attitude? Survival of the employer is the cornerstone of employee security. But benefits must be personal for employees to commit to a career. Our full-time employees, without cost to them, participate in our stock ownership plan which now owns 7% of Bowl America stock. An equal contribution is made each year to the employee profit-sharing plan which provides no cost options for employee retirement. We have also been helped by a secure customer base. We feel one of our great strengths is our locations in economically the best market in the country, supported to a large extent by federal government employment. Over the last year much of that advantage has begun to deteriorate and as I write this, the future of some of the 400,000 government workers in the Washington DC area and countless federal contractors is under challenge. The challenges extend to this fragile economy as well. Even the advocates of the massive government borrowings admit that while they are sure it can be unwound, no one has done it before. Historically, governments simply print more money and pay their obligations with deflated currency. Years ago The Economist magazine described inflation as the transfer of wealth from renters to owners of real estate. Should that be the outcome, our debt-free ownership of our income properties will provide us all an additional benefit. Regards, Leslie H Goldberg MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD-LOOKING STATEMENTS This Annual Report of Form 10-K contains forward-looking statements concerning our business, operations and financial performance and condition as well as our plans, objectives and expectations for our business operations and financial performance and condition that are subject to risks and uncertainties. All statements other than statements of historical fact included in this Annual Report on Form 10-K are forward-looking statements. These forward-looking statements are based on current expectations, estimates, forecasts and projections about our business and the industry in which we operate and our management’s beliefs and assumptions. These statements are not guarantees of future performance or development and involve risks, uncertainties and other factors that are in some cases beyond our control. The forward-looking statements included in this Annual Report on Form 10-K are made as of the date hereof. We are under no obligation to publicly update or revise any forward-looking statement as a result of new information, future events or otherwise, except as otherwise required by law. LIQUIDITY AND CAPITAL RESOURCES The Company views a strong financial position as a major benefit to shareholders and emphasizes payment of dividends as part of its financial plan. A portion of earnings has consistently been invested to create a reserve to protect the Company in downturns in business, to capitalize on opportunities for expansion and modernization and to provide a secure source of income. For these reasons, the Company prefers a conservative approach to investing rather than taking greater risk for possible rapid growth. The Company balances market volatility by using both fixed income and equity investments in managing its reserve funds. Any equity security is subject to price fluctuation, however, the stocks held by the Company have relatively low volatility. The Company has long been invested in a Government National Mortgage Association (“Ginnie Mae”) fund and domestically domiciled stocks with the perceived potential of appreciation, primarily telecommunications stocks. This diversity also provides a measure of safety of principal. The Company sold its Winter Park, Florida center, which had been operating with a negative cash flow, for $2,850,000 in May 2013. The gain on the sale, which included the land, building and equipment, was $2,768,000. The Company purchased 5,000 shares of Verizon for $178,200 during the fiscal year ended July 1, 2012. The remainder of common stocks in our portfolio have come from spin-offs, mergers and acquisitions of AT&T and United Telecommunications (now Sprint) purchased in 1979 and 1984 and one insurance company acquired at no cost when that company demutualized. While not all stocks in the portfolio are domestic American companies any longer, since the original purchases at an approximate cost of $630,000, we have received approximately $962,000 from mergers and sales and over $3,400,000 in dividends, the majority of which are tax favored in the form of exclusion from federal taxable income. These marketable securities are carried at their fair value on the last day of the year. The value of the securities on June 30, 2013 was approximately $5.0 million. The value of securities held at July 1, 2012 was approximately $4.8 million. The Company’s original investment in the Vanguard GNMA bond fund began in 1988 with purchases of shares in the fund totaling approximately $1,400,000. Except for a one time sale of approximately $666,000 in 1991, all earnings have been reinvested. The fund is carried at fair value on the last day of the reporting period. At June 30, 2013, the value was approximately $3,431,000. Short-term investments consisting mainly of Certificates of Deposits, cash and cash equivalents totaled $4,388,000 at the end of fiscal 2013 compared to $6,196,000 at the end of fiscal 2012. As noted below, short-term investments were used, along with cash on hand, to fund the dividends paid to shareholders during the quarter ended December 30, 2012. -2- The Company's position in all the above investments is a source of expansion capital. Potential volatility in the trading prices of the marketable securities held by the Company could impact the Company’s opportunities for expansion. The Board of Directors reviews the portfolio weekly and any use of this reserve at its quarterly meetings. The Company has made no application for third party funding as cash and cash flows are currently sufficient to finance all contemplated purchases and to meet short-term purchase commitments and operating lease commitments. Cash flow provided by operating activities for the year ended June 30, 2013, was $2,207,000. Equipment purchases during fiscal year 2013 used approximately $770,000. Proceeds from Ginnie Mae dividends totaling approximately $117,500 in fiscal year 2013 were used to purchase additional shares in the fund. Short-term cash was used to meet the balance of $5,950,000 required to pay regular dividends totaling $.655 per share during the fiscal year and a special dividend of $.50 per share, paid in December 2012. The change in Accrued Expenses generally relates to timing of payments including compensation and cash contributions to benefit plans. The Company paid cash dividends totaling approximately $5.9 million, or $1.155 per share, to shareholders during the 2013 fiscal year, making this the forty-first consecutive year of increased regular dividends per share. In June 2013, the Company declared a quarterly $.165 per share dividend, paid in August 2013. The economic climate is part of the consideration at the Directors quarterly reviews of future estimates of cash flows. The Board of Directors decides the amount and timing of any dividend at its quarterly meeting based on its appraisal of the state of the business and estimate of opportunities at such time. OVERVIEW The Company is in the entertainment business which, by its nature, has ups and downs based on consumer tastes and whims. Generally, promotional and open play bowling, which depends on the public’s discretionary budget dollars and their choices, accounts for more than half of our business. An unstable economy can lead many to participate in entertainment that is close to home and relatively inexpensive. Bowling has those advantages. However, the longer the economy remains unstable, the less willing people are to spend on other than necessities. Current economic conditions continue to create challenges, but our response is helped by having the resources to be able to promote the sport. Weather is also a factor, especially for casual bowlers. While extreme heat or rainy weather prompt people to look for indoor activities, heavy snow storms can keep customers from reaching the centers. Postponed league games are made up later in the season, but lost open play income is never recovered. Mild winter weather in fiscal years 2013 and 2012 caused few cancellations. -3- RESULTS OF OPERATIONS The following table sets forth the items in our consolidated summary of operations for the fiscal years ended June 30, 2013 and July 1, 2012, respectively, and the dollar and percentage changes therein. Fifty-two weeks ended June 30, 2013 and July 1, 2012 Dollars in thousands Change % Change Operating Revenues: Bowling and other $ $ $ ) )% Food, beverage & merchandise sales ) Operating Expenses: Compensation & benefits ) ) Cost of bowling & other ) ) Cost of food, beverage & merch sales ) ) Depreciation & amortization ) ) General & administrative (6 ) Gain on sales of assets 1 26 ) ) Operating income from continuing operations Interest & dividend income ) Earnings from continuing operations before taxes 71 Income taxes 84 Earnings from continuing operations ) ) Gain (loss) from discontinued operations net of tax ) Net Earnings $ $ $ As noted above, the Bowl America Winter Park location was sold in May 2013, and its operations for the periods of fiscal 2013 and 2012 have been shown separately under Gain (loss) from discontinued operations, net of tax. The information included in Operating Revenues and Operating Expenses below relates to the eighteen centers that were in operation for the fiscal years ended 2013 and 2012. Fiscal 2013 and fiscal 2012 each consisted of 52 weeks. Operating Revenues Total operating revenue decreased 2.0% or $486,000 to $23.9 million in fiscal 2013 compared to a decrease of 6.9% or $1,811,000 to $24.3 million in fiscal 2012. Bowling and other revenue decreased $228,000 in fiscal 2013 versus a decrease of $1,348,000 in fiscal 2012. Food, beverage and merchandise sales decreased $258,000 in fiscal 2013 versus a decrease of $464,000 in fiscal 2012. Management believes that the length and uncertainty of the economic recovery has adversely affected customers’ appetites for recreational spending for both league and open play games. The Company continues to review and adjust its budget in light of the current economic conditions. Operating Expenses As discussed in more detail below, total operating expenses decreased 2.8%, or $647,000, in fiscal year 2013 versus a decrease of 6.2%, or $1,493,000 in fiscal 2012. Costs for employee compensation and benefits were down 1.6% or $187,000 in fiscal 2013 versus a decrease of 4.2% or $516,000 in fiscal 2012. The Company continued to make scheduling adjustments resulting in a decrease in compensation. In addition, group health insurance costs declined primarily due to lower premiums and fewer participants. This category includes contributions to our two benefit plans, both of which are defined contribution plans. The contribution, which can only be made from profits, increased for fiscal year 2013 by $147,500. There is no additional obligation beyond the current year contribution. -4- Cost of bowling and other services decreased $367,000 or 5.7% in the year ended June 30, 2013 versus a decrease of $751,000 or 10.4% in the prior fiscal year. Maintenance expense declined 8% or $65,000 in fiscal year 2013 and was down 17% or $167,000 in the prior year. Both years included interior updating at several locations. Supplies expense was flat in fiscal 2013 versus a decrease of 5% or $49,000 in fiscal 2012. Advertising costs decreased $164,000, or 27%, in fiscal 2013 and decreased $343,000 or 36% in fiscal 2012. Utility costs decreased 6% in fiscal 2013 versus a decrease of 1% in fiscal 2012. Energy management and lower electric costs were primarily responsible for the decrease in fiscal year 2013. Fiscal 2012 included one of the warmest winters on record which resulted in lower natural gas prices and usage. Cost of food, beverage and merchandise sales decreased $52,000 or 3% in fiscal 2013 and $116,000 or 5% in fiscal 2012, primarily due to lower food and beverage sales. Depreciation expenses decreased approximately $35,000 or 2% and $77,000 or 5% in fiscal year 2013 and 2012 respectively. Operating income from continuing operations increased 8.4% or $136,000 to $1.8 million in fiscal year 2013 from $1.6 million in fiscal 2012. Interest and Dividend Income Interest and dividend income declined 13% in fiscal 2013 and 14% in fiscal 2012 due to lower balances and lower average interest rates on investments. Dividend income was up slightly in fiscal 2013 versus an increase of 10% in fiscal year 2012, the first year of dividends on the purchase of additional Verizon shares. Income taxes Effective income tax rates on continuing operations for the Company were 32.4% for fiscal 2013 and 29.5% for fiscal 2012, the difference from statutory rates being in part for the partial exclusion of dividends received on investments which, in fiscal 2012, was a higher portion of income than in prior years. Net Earnings Net earnings from continuing operations in both fiscal 2013 and fiscal 2012 were $1.5 million, or $.29 per share. Gain (loss) from discontinued operations – net of tax Income from discontinued operations, net of tax in fiscal year 2013 includes the $2,768,000 gain on the sale of our Winter Park, Florida location. Fiscal year 2012 includes the operating loss net of tax on that location. CRITICAL ACCOUNTING POLICIES We have identified accounting for marketable investment securities as a critical accounting policy due to the significance of the amounts included in our balance sheet. The Company exercises judgment in determining the classification of its investment securities as available-for-sale and in determining their fair value. The Company records these investments at their fair value based on quoted market prices with the unrealized gain or loss recorded in accumulated other comprehensive income, a component of stockholders' equity, net of deferred taxes. Additionally, from time to time the Company must assess whether write-downs are necessary for other than temporary declines in value. We have identified accounting for the impairment of long-lived assets as a critical accounting policy due to the significance of the amounts included in our balance sheet under the caption of Land, Buildings and Equipment. The Company reviews long-lived assets whenever events or changes indicate that the carrying amount of an asset may notbe recoverable. In making such evaluations, the Company compares the expected future cash flows to the carrying amount of the assets. An impairment loss equal to the difference between the assets' fair value and -5- carrying value is recognized when the estimated undiscounted future cash flows are less than the carrying amount. There were no impairment losses recorded in fiscal 2013 or 2012. -6- BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONSOLIDATED SUMMARY OF OPERATIONS Selected Financial Data For the Years Ended June 30, July 1, July 3, June 27, June 28, Operating revenues $ Operating expenses Gain (loss) on sale of land, building and equipment ) Interest and dividend income Earnings from continuing operations before provision for income taxes Provision for income taxes Earnings from continuing operations $ Gain (loss) from discontinued operations - net of tax ) Net Earnings $ Weighted average shares outstanding- Basic & Diluted Earnings per share-Basic & diluted Continuing operations $ Discontinued operations ) Net earnings per share-Basic & diluted $ Net cash provided by operating activities $ Cash dividends paid $ Cash dividends paid Per share - Class A $ -Class B $ Total assets $ Stockholders' equity $ Net book value per share $ Net earnings as a % of beginning stock holders' equity % Lanes in operation Centers in operation 18 19 19 19 19 -7- Market Information The principal market on which the Company’s Class A Common Stock is traded is the NYSE MKT. The Company’s Class B Common Stock is not listed on any exchange and is not traded. Each share of Class B Common Stock can be converted to one share of Class A Common Stock at any time. The table below presents the high and low sales price of the Company’s Class A Common Stock in each quarter of fiscal years 2013 and 2012. 1 st Qtr 2 nd Qtr 3 rd Qtr 4 th Qtr High $ Low $ 1 st Qtr 2 nd Qtr 3 rd Qtr 4 th Qtr High $ Low $ Holders As of June 30, 2013, the approximate number of holders of record of the Company’s Class A Common Stock was 312 and of the Company’s Class B Common Stock was 23. Cash Dividends The table below presents the quarterly cash dividends per share of Class A Common Stock and Class B Common Stock paid, and the quarter in which the payment was made during fiscal 2013 and 2012. Class A Common Stock Quarter First 16 cents 16 cents Second 83 cents 16 cents Third 0 cents 16 cents Fourth 16.5 cents 16 cents Class B Common Stock Quarter First 16 cents 16 cents Second 83 cents 16 cents Third 0 cents 16 cents Fourth 16.5 cents 16 cents The Board of Directors decides the amount and timing of any dividend at its quarterly meetings based on its appraisal of the state of the business, the economic climate and estimate of future opportunities at such time. -8- CONSOLIDATED BALANCE SHEETS As of June 30, July 1, ASSETS CURRENT ASSETS: Cash and cash equivalents (Note 2) $ $ Short-term investments (Note 3) Inventories Prepaid expenses and other Income taxes refundable Current deferred income taxes (Note 7) - TOTAL CURRENT ASSETS LAND, BUILDINGS & EQUIPMENT, net (Note 4) OTHER ASSETS: Marketable investment securities (Note 3) Cash surrender value-life insurance Other TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Dividends payable Other current liabilities Income taxes payable - Current deferred income taxes (Note 7) - 65,552 TOTAL CURRENT LIABILITIES LONG-TERM DEFERRED COMPENSATION NONCURRENT DEFERRED INCOME TAXES (Note 7) TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 5) STOCKHOLDERS' EQUITY (Note 8) Preferred stock, par value $10 a share: Authorized and unissued, 2,000,000 shares - - Common stock, par value $.10 a share: Authorized, 10,000,000 shares Class A issued and outstanding 3,746,454 and 3,683,009 Class B issued and outstanding 1,414,517 and 1,468,462 Additional paid-in capital Accumulated other comprehensive earnings- Unrealized gain on available-for-sale securities, net of tax Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes to the consolidated financial statements are an integral part of these financial statements. -9- CONSOLIDATED STATEMENTS OF EARNINGS AND COMPREHENSIVE EARNINGS For the Years Ended June 30, July 1, Operating Revenues: Bowling and other $ $ Food, beverage and merchandise sales Total Operating Revenue Operating Expenses: Employee compensation and benefits Cost of bowling and other services Cost of food, beverage and merchandise sales Depreciation and amortization General and administrative Total Operating Expense Gain on sale of land, buildings and equipment Operating Income Interest and dividend income Earnings from continuing operations before provision for income taxes Provision for income taxes from continuing Operations (Note 7) Current Deferred ) Earnings from continuing operations $ $ Gain (loss) from discontinued operations, net of tax (Note 10) ) Net Earnings $ $ Earnings per share-basic & diluted Continuing operations $ $ Discontinued operations ) Net Earnings $ $ Weighted average shares outstanding Dividends paid $ $ Per share, dividends paid, Class A $ $ Per share, dividends paid, Class B $ $ Net Earnings $ $ Other comprehensive earnings- net of tax Unrealized gain on available-for–sale securities net of tax of $27,800 and $157,484 Comprehensive earnings $ $ The accompanying notes to the consolidated financial statements are an integral part of these financial statements. -10- CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY COMMON STOCK Accumulated Class A Shares Class A Amount Class B Shares Class B Amount Additional Paid-In Capital Other Comprehensive Earnings Retained Earnings Balance, July 3, 2011 $ Cash dividends paid - ) Accrued dividends declared June 19, 2012 payable August 22, 2012 - ) Change in unrealized gain on available-for-sale securities (shown net of tax benefit) - Net earnings for the year - Balance, July 1, 2012 $ Conversion of shares - Class B to Class A ) ) - - - Cash dividends paid - ) Shares issued for ESOP - Accrued dividends declared June 18, 2013, payable August 7, 2013 - ) Change in unrealized gain on available-for-sale securities (shown net of tax) - Net earnings for the year - Balance, June 30, 2013 $ The accompanying notes to the consolidated financial statements are an integral part of these financial statements. -11- CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended June 30, July 1, Cash Flows From Operating Activities Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization (including discontinued operations) (Decrease) increase in deferred income tax ) Gain on disposition of assets-net ) ) Stock issuance – ESOP plan - Changes in assets and liabilities Decrease (increase) in inventories ) Decrease in prepaid and other Decrease (increase) in income taxes refundable ) Increase in income taxes payable - Decrease in other long-term assets (Decrease) increase in accounts payable ) Increase (decrease) in accrued expenses ) Increase (decrease) in other current liabilities ) (Decrease) increase in long-term deferred compensation ) Net cash provided by operating activities Cash Flows From Investing Activities Expenditures for land, building and equipment ) ) Sale of assets Net sales and maturities of short-term investments Purchases of marketable securities ) ) Increase in cash surrender value ) ) Net cash provided by investing activities Cash Flows From Financing Activities Payment of cash dividends ) ) Net cash used in financing activities ) ) Net Increase (decrease) in Cash and Equivalents ) Cash and Equivalents, Beginning of period Cash and Equivalents, End of period $ $ Supplemental Disclosures of Cash Flow Information Cash Paid During the Period for: Income taxes $ $ The accompanying notes to the consolidated financial statements are an integral part of these financial statements. -12- NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Organization Bowl America Incorporated is engaged in the operation of 18 bowling centers, with food and beverage service in each center. Ten centers are located in metropolitan Washington D.C., one center in metropolitan Baltimore, Maryland, four centers in metropolitan Richmond, Virginia, and three centers in metropolitan Jacksonville, Florida. These 18 centers contain a total of 726 lanes. The Company operates in one segment. Principles of Consolidation The consolidated financial statements include the accounts of the Company and all of its wholly-owned subsidiary corporations. All significant inter-company items have been eliminated in the consolidated financial statements. Fiscal Year The Company's fiscal year ends on the Sunday nearest to June 30. Fiscal year 2013 ended June 30, 2013, and fiscal year 2012 ended July 1, 2012. Both years consisted of 52 weeks. Subsequent Events The Company has evaluated subsequent events through the date of filing these financial statements with the Securities and Exchange Commission on September 26, 2013. In August 2013, the Company exercised its option to extend the lease for one location for a five year period such that the lease now expires in 2019. Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results may differ from those estimates. Significant estimates include the deferred compensation liability for executives and key employees including survivor benefits, depreciation expense, cash surrender value of officers' life insurance, the Federal and State income taxes (current and deferred), and market assumptions used in estimating the fair value of certain assets such as marketable securities and long-lived assets. Revenue Recognition The Company records revenue for fees charged for use of bowling lanes and other facilities at the time the services are provided. Food, beverage and merchandise sales are recorded as revenue at the time the product is given to the customer. Depreciation and Amortization Depreciation and amortization for financial statement purposes are calculated by use of the straight-line method. Amortization of leasehold improvements is calculated over the estimated useful life of the asset or term of the lease, whichever is shorter. The categories of property, plant, and equipment and the ranges of estimated useful lives on which depreciation and amortization rates are based are as follows: Bowling lanes and equipment (in years) 3 - 10 Building and building improvements (in years) 10 - 39 Leasehold improvements (in years) 5 - 15 Amusement games (in years) 3 - 5 -13- Maintenance and repairs and minor replacements are charged to expense when incurred. Major replacements and betterments are capitalized. The accounts are adjusted for the sale or other disposition of property, and the resulting gain or loss is credited or charged to income. Impairment of Long-Lived Assets The Company reviews long-lived assets whenever events or changes indicate that the carrying amount of an asset may not be recoverable. In making such evaluations, the Company compares the expected future cash flows to the carrying amount of the assets. An impairment loss, equal to the difference between the assets' fair value and carrying value, is recognized when the estimated undiscounted future cash flows are less than the carrying amount. Dividends It is the Company's policy to accrue a dividend liability at the time the dividends are declared. Advertising Expense It is the Company's policy to expense advertising expenditures as they are incurred. The Company's advertising expenses for the years ending June 30, 2013, and July 1, 2012, were $449,710 and $616,148, respectively. Inventories Inventories are stated at the lower of cost (first-in, first-out method) or market. Inventories consist of resale merchandise including food and beverage and bowling supplies. Income Taxes Deferred income tax liabilities and assets are based on the differences between the financial statement and tax bases of assets and liabilities, using tax rates currently in effect. A valuation allowance is provided when it is more likely than not that a deferred tax asset will not be realized. Investment Securities All of the Company's readily marketable debt and equity securities are classified as available-for-sale. Accordingly, these securities are recorded at fair value with any unrealized gains and losses excluded from earnings and reported, net of deferred taxes, within a separate component of stockholders' equity until realized. Realized gains or losses on the sale of debt and equity securities are reported in earnings and determined using the adjusted cost of the specific security sold. Earnings Per Share Earnings per share basic and diluted, have been calculated using the weighted average number of shares of Class A and Class B common stock outstanding of 5,151,784, and 5,151,471, for fiscal years 2013 and 2012, respectively. Comprehensive Earnings A consolidated statement of comprehensive earnings reflecting the aggregation of net earnings and unrealized gain or loss on available-for-sale securities, the Company's principal components of other comprehensive earnings, has been presented for the years ended June 30, 2013 and July 1, 2012. Cash and Cash Equivalents For purposes of the consolidated statements of cash flows, the Company considers money market funds and certificates of deposits, with original maturities of three months or less to be cash equivalents. The Company maintains cash accounts which may exceed federally insured limits during the year, but does not believe that this results in any significant credit risk. -14- Other Current Liabilities Other current liabilities include prize fund monies held by the Company for bowling leagues. The funds are returned to the leagues at the end of the league bowling season. At June 30, 2013 and July 1, 2012 other current liabilities included $289,521 and $287,273, respectively, in prize fund monies. Reclassifications Certain previous year amounts have been reclassified to conform with the current year presentation . New Accounting Standards In July 2012, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2012-02 “ Testing Indefinite-Lived Intangible Assets for Impairment ”. This update provides entities with the option of first assessing qualitative factors to determine whether it is more likely than not that indefinite lived intangible assets are impaired. This standard is effective for fiscal years beginning after September 15, 2012 and early adoption is permitted. The Company’s does not believe this standard will have an impact on the Company’s financial statements as the Company holds no indefinite lived intangibles. 2. CASH AND CASH EQUIVALENTS Cash and cash equivalents consisted of the following: June 30, July 1, 2012 Demand deposits and cash on hand $ $ Money market funds $ $ The account balances at times exceed federally insured limits. The Company does not believe this poses any significant risk. 3. INVESTMENTS The Company’s marketable securities are categorized as available-for-sale securities. The cost for marketable securities was determined using the specific identification method. The fair values of marketable securities are based on the quoted market price for those securities. Short-term investments consist of certificates of deposits with maturities of generally three months to one year. At June 30, 2013, the fair value of short-term investments was $949,815. At July 1, 2012, the fair value of short-term investments was $3,863,721. Non-current investments are marketable securities which primarily consist of telecommunications stocks and a mutual fund that invests in mortgage backed securities. Unrealized gains and losses are reported as a component of accumulated other comprehensive earnings in Stockholders’ Equity. As of June 30, 2013, the Company had $16,925 of gross unrealized gains from its investments in federal agency mortgage backed securities which had a fair value of $3,430,670. As of July 1, 2012, $201,981 in gross unrealized gains were from its investments in federal agency mortgage backed securities which had a fair value of $3,498,182. The Company’s investments were was follows: -15- Original Cost Unrealized Gain Unrealized Loss Fair Value June 30, 2013 Equity securities $ $ $ ) $ Mutual fund - Certificates of deposits - - July 1, 2012 Equity securities $ $ $ ) $ Mutual fund - Certificates of deposits - - During fiscal 2013 and fiscal 2012, the Company had certain equity securities with cumulative unrealized losses of $1,623 and $5,487 respectively. Management believes the unrealized losses are temporary and the Company has the ability and intent to hold these securities long enough to recover its investment. Less than 12 months 12 Months or greater Total June 30, 2013 Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss Equity securities $ - $ - $ $ ) $ $ ) Less than 12 months 12 Months or greater Total July 1, 2012 Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss Equity securities $ - $ - $ $ ) $ $ ) The equity securities portfolio includes the following stocks: shares of AT&T shares of CenturyLink shares of Frontier Communications shares of Teradata shares of DexMedia shares of LSI shares of Sprint Nextel shares of Verizon shares of Vodafone shares of Windstream shares of Manulife shares of NCR -16- There were no sales or exchanges of holdings in the years ended June 30, 2013 and July 1, 2012 other than the exchange of the Company’s shares of SuperMedia for shares of DexMedia as a result of the merger on April 30, 2013. The Company purchased 5,000 shares of Verizon during fiscal 2012. As stated in Note 1, the Company records its readily marketable debt and equity securities at fair value. These assets are valued in accordance with a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: Level 1. Observable inputs such as quoted prices in active markets for identical assets or liabilities; Level 2. Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3. Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. The fair value of these assets as of June 30, 2013 is as follows: Quoted Significant Unrealized Cumulative Price for Other Significant gains/(losses) Unrealized Identical Observable Unobservable for the gains/(losses) Assets Inputs Inputs Year Ended as of Description (Level 1) (Level 2) (Level 3) June 30, 2013 June 30, 2013 Equity securities $ $ - $ - $ $ Mutual fund - - ) Certificates of deposits - TOTAL $ $ - $ $ The fair value of these assets as of July 1, 2012 was as follows: Quoted Significant Unrealized Cumulative Price for Other Significant gains/(losses) Unrealized Identical Observable Unobservable for the gains/(losses) Assets Inputs Inputs Year Ended as of Description (Level 1) (Level 2) (Level 3) July 1, 2012 July 1, 2012 Equity securities $ $ - $ - $ $ Mutual fund - - Certificates of deposits - TOTAL $ $ - $ $ The fair value of certificates of deposits is estimated using net present value techniques and comparing the values to certificates with similar terms. -17- 4. LAND, BUILDINGS, AND EQUIPMENT Land, buildings, and equipment, as cost, consisted of the following: June 30, July 1, Buildings $ $ Leasehold and building improvements Bowling lanes and equipment Land Amusement games Bowling lanes and equipment not yet in use Less accumulated depreciation and amortization $ $ Depreciation and amortization expense for buildings and equipment for fiscal years 2013 and 2012 was $1,426,175, and $1,465,149, respectively. The Company includes construction in progress costs in the bowling lanes and equipment not yet in use category until completion of the project. Bowling lanes and equipment not yet in use are not depreciated. 5. COMMITMENTS AND CONTINGENCIES Lease Commitments The Company and its subsidiaries are obligated under long-term real estate lease agreements for two bowling centers. Certain of the Company's real estate leases provide for additional annual rents based upon total gross revenues and increases in real estate taxes and insurance. At June 30, 2013, the minimum fixed rental commitments related to all non-cancelable leases, were as follows: Year Ending $ Total minimum lease payments $ Net rent expense was as follows: For the Years Ended June 30, July 1, Minimum rent under operating leases $ $ Excess percentage rents - - $ $ Purchase Commitments The Company's purchase commitments at June 30, 2013 are for materials, supplies, services and equipment as part of the normal course of business. -18- 6. PROFIT-SHARING AND ESOP PLAN The Company has two defined contribution plans. The first is a profit-sharing plan which, generally, covers all employees who on the last day of the fiscal year or December 29 have been employed for one year with at least one thousand hours of service. The Plan provides for Company contributions as determined by the Board of Directors. For the years ended June 30, 2013 and July 1, 2012, contributions in the amounts of $124,000 and $50,000, respectively, were charged to operating expense. Effective March 31, 1987, the Company adopted an Employee Stock Ownership Plan (ESOP) which generally covers all individuals who were employed at the end of the fiscal year and had one thousand or more hours of service during that fiscal year. The Plan provides for Company contributions as determined by the Board of Directors. For fiscal year 2013, the Company contributed 9,500 shares of Bowl America common stock valued at $123,500, based on the market price on the date of contribution. The Company contributed $50,000 for fiscal year 2012. The Company has no defined benefit plan or other post retirement plan. 7. INCOME TAXES The Company is required to analyze all material positions it has taken or plans to take in all tax returns that have been filed or should have been filed with all taxing authorities for all years still subject to challenge by those taxing authorities. If the position taken is “more-likely-than-not” to be sustained by the taxing authority on its technical merits and if there is more than a 50% likelihood that the position would be sustained if challenged and considered by the highest court in the relevant jurisdiction, the tax consequences of that position should be reflected in the taxpayer’s financial statements. The Company had no material unrecognized tax benefits at June 30, 2013 nor does it expect any significant change in that status during the next twelve months. No accrued interest or penalties on uncertain tax positions have been included on the consolidated statements of earnings and comprehensive earnings or the consolidated balance sheet. Should the Company adopt tax positions for which it would be appropriate to accrue interest and penalties, such costs would be reflected in the tax expense for the period in which such costs accrued. The Company is subject to U.S. Federal income tax and to several state jurisdictions. Returns filed for tax periods ending after June 28, 2009 are still open to examination by those relevant taxing authorities. The significant components of the Company's deferred tax assets and liabilities were as follows: June 30, July 1, Deferred tax: Land, buildings, and equipment $ $ Unrealized gain on available-for-sale securities Dividends received Prepaid expenses and other ) ) Deferred tax liabilities $ $ -19- Income tax expense differs from the amounts computed by applying the U.S. Federal income tax rate to income before tax for the following reasons: For the Years Ended Taxes computed at statutory rate % % State income taxes, net of Federal income tax benefit Dividends received exclusion ) ) All other net ) ) % % Income tax expense from continuing operations differs from the amounts computed by applying the U.S. Federal income tax rate to income from continuing operations before tax for the following reasons: For the Years Ended Taxes computed at statutory rate % % State income taxes, net of Federal income tax benefit Dividends received exclusion ) ) All other net ) ) % % 8. STOCKHOLDERS' EQUITY The Class A shares have one vote per share voting power. The Class B shares may vote ten votes per share and are convertible to Class A shares at the option of the stockholder. In the year ended June 30, 2013, 53,945 shares of Class B stock were converted to Class A stock. At June 30, 2013, and July 1, 2012, the Company had $39,093 in employee loans related to the issuance of shares. These loans are secured by the shares of the Company's common stock acquired and are full recourse notes. The notes bear interest at rates of 3 1/2% to 5% and are payable over a term of three years from the date of the agreements which range from 2011 to 2013. These employee loans have been recorded as a reduction of additional paid-in capital. 9. DEFERRED COMPENSATION Deferred compensation payable was a total of $45,236 at June 30, 2013, and $50,221 at July 1, 2012. The current portion of these amounts is $6,042 at June 30, 2013, and $6,004 at July 1, 2012, and is included in accrued expenses. 10. DISCONTINUED OPERATIONS On May 30, 2013 the Company consummated the sale of Bowl America Winter Park in Orlando, Florida for $2,850,000 resulting in a gain on the sale of the land, building and equipment of $2,768,066. The location had been operating with negative cash flow. In the years ended June 30, 2013 and July 1, 2012, revenues for this location were $295,611 and $323,775, respectively. -20- June 30, 2013 July 1, 2012 Gain on sale of Bowl America Winter Park $ $ - Loss on Bowl America Winter Park operations ) ) Discontinued operations income (loss) before taxes ) Net income taxes and tax benefit ) Gain (loss) from discontinued operations, net of tax $ $ ) -21- 805 King Farm Boulevard Rockville, Maryland 20850 Phone 301.231.6200 Fax 301.231.7630 Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Bowl America Incorporated Alexandria, Virginia We have audited the accompanying Consolidated Balance Sheets of Bowl America Incorporated and Subsidiaries as of June 30, 2013 and July 1, 2012, and the related Consolidated Statements of Earnings and Comprehensive Earnings, Stockholders' Equity and Cash Flows for the years then ended. Bowl America Incorporated and Subsidiaries’ management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Bowl America Incorporated and Subsidiaries as of June 30, 2013 and July 1, 2012, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Aronson, LLC Aronson, LLC Rockville, Maryland September 26, 2013 Metropolitan Washington Lanes Bowl America Bull Run 32 Bowl America Burke 34 Bowl America Chantilly 40 Bowl America Dranesville 48 Bowl America Fairfax 40 Bowl America Falls Church 48 Bowl America Gaithersburg 48 Bowl America Manassas 44 Bowl America Shirley 40 Bowl America Woodbridge 40 Metropolitan Baltimore Lanes Bowl America Glen Burnie 48 Richmond Lanes Bowl America Eastern Richmond 36 Bowl America Midlothian 52 Bowl America Short Pump 40 Bowl America Southwest 40 Jacksonville Lanes Bowl America Mandarin 32 Bowl America Orange Park 32 Bowl America Southside 32 directors Arthur H. Bill Retired Attorney Warren T. Braham Retired Attorney Cheryl A. Dragoo Controller,Senior Vice President & Chief Financial Officer Bowl America Inc. Merle Fabian Retired Librarian Leslie H. Goldberg President & Chief Executive Officer Bowl America Inc. Stanley H. Katzman Retired Senior Computer Specialist National Institutes of Health Ruth E. Macklin Retired Educator Allan L. Sher Retired Senior Executive of Securities Brokerage Industry officers Leslie H. Goldberg President & Chief Executive Officer Ruth E. Macklin Senior Vice President Secretary & Treasurer Cheryl A. Dragoo Senior Vice President, Assistant Treasurer & Chief Financial Officer Michael T. Dick Assistant Secretary directory Transfer Agent and Registrar Registrar and Transfer Company 10 Commerce Drive Cranford, NJ 07016 Auditors Aronson LLC Corporate Offices 6446 Edsall Road Alexandria, VA 22312 703/941-6300 Mailing Address Post Office Box 1288 Springfield, VA 22151 Counsel Foley & Lardner LLP Symbol NYSE MKT BWL A Web site www.bowlamericainc.com
